DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. 	Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  This election was made on 12 February 2021. Applicant’s election with traverse of the invention of the method, Species 2 (Fig. 5) for group I, species 1 for group II, species 2 for group III, species 1 for group IV was made in the reply filed on 31 October 2020.  In further review claims 5 and 8 require an object/device which is the non-elected species of figure 4.  The elected species of figure 5 has no object or device to practice the method with.  As such claims 5 and 8 are also withdrawn.  The argument that Applicant should be able to reintroduce or reinstate a device claim or even a system of components claim forward with this application is disagreed with.  The original claim 1 only claimed a sensor.  Applicant did not disclose a new senor never before made.  And claim 1 was not claiming any software that went along with this sensor.  Therefore Applicant must have to use a sensor that is already available in the market place.  And sensors are already used to attach to body parts or devices as golf club 

Specification

3. 	The disclosure is objected to because of the following informalities: After the Title there was no “CROSS-REFERENCE TO RELATED APPLICATIONS”.
Appropriate correction is required.

Response to Amendment

4. 	The amendment filed 31 August 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	a). 	The added structure of the software “fully or partially” performing …steps in claims 11, 17, and 23.  The Examiner recommends removing the words “fully or partially” in these claims. 

	c). 	The efficiency value is determined as a single value of ….”smallest”…. The Examiner could not find this value in the original disclosure being the “smallest” of the comparisons.  The Examiner commends removing this word. 
	d).   	The contents of claims 20 and 21.  The Examiner recommends canceling these claims.     
Applicant is required to cancel the new matter in the reply to this Office Action.

Note

	Applicant has a tendency to add new matter to the application after the date of the original filing of the application.  This also happened in the parent application 15/784,128.  Please check the original specification and claims to ensure structure is in the application at filing before adding it in subsequent amendments after the filing date.  It is a waste of the Examiner’s time to have to go through, find, and document so much that was added which is considered new matter. 

Claim Rejections - 35 USC § 112

5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6. 	Claims 4, 6-7, 9-11, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is indefinite in that in line 6 it states “forming a predetermined measuring configuration for measuring a hand structure efficiency parameter about the subject”.  However in line 12 it states “determining at least one value of a hand structure efficiency parameter”.  It seems that either the hand structure efficiency parameter is measured or determined but not both.  It seems like it would read better if both of these locations in the claim had -- determining --.   Claim 4 recites the limitation "a hand structure efficiency parameter" in 12.  There is insufficient antecedent basis for this limitation in the claim.  A hand structure efficiency parameter was previously disclosed.  In line 12 the Examiner recommends replacing the word “a” before the words “hand structure efficiency parameter” with the word -- the --.   Claims 10, 16 and 22 are indefinite in that these claims have a step of attempted improvement of subject performance.  The term “attempted” is indefinite.  What one defines as an attempt may not be what another defines as an attempt.   

 Claim Rejections - 35 USC § 101

7. 	35 U.S.C. 101 reads as follows:


8. 	Claims 4, 6-7, 9-13, and 16-23 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 41-52, and 54-60 is/are directed to an abstract process without practical application of collecting and comparing known information in the form of measuring each hand alignment (Fig. 1) with a desired alignment (Fig. 4) and associating a magnitude difference between them.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors are used to determine the hand alignment which are known in the art.  In claims 41-52, and 54-60 there is no transformation in this process other than an attempt at improvement which is indefinite.  For claims 41-47, 49-52, 54-55, and 57-59 nothing is changed but only measuring comparing to what is known.  Measuring is well known.   For a process to be patentable there needs to be a transformation of making something better.  The Examiner is of the opinion that to overcome this rejection, Applicant has to add a step in each of the independent claims of definitively using the hand structure efficiency parameter for improvement of subject performance of the predetermined activity.  

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10. 	Claims 4, 6-7, 9-13, 16-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429), Brekke (8,337,336), Shibuya (2014/0295982), and Jones (2017/0225032). 
 	Kostuj (2014/0113262) discloses a method comprising: disposing at least one sensor about the subject in the form of directly on a golfer [0062], the at least one sensor in the form of a video camera configured for allowing substantially unrestricted and independent movements and/or positions of each hand in the form of a limb only swing monitoring with a video camera (Figs. 6-11, 1,4  [0062], [0094], [0095]), and providing measurement data in the form of video about each hand throughout a predetermined activity (Figs. 6-11, 1,4  [0062], [0094], [0095]), forming a predetermined measuring configuration in the form of if there is an angle difference between the hands (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), capturing sensor measurement data about each hand at one or more points of a predetermined activity performed by the subject in the form of using a video [0062], the predetermined measuring configuration comprises the removal of any objects determined to limit substantially unrestricted and independent movements and/or positions of either hand throughout the predetermined activity (Figs. 6-17), wherein the predetermined activity is a golf swing (Title), the predetermined measuring configuration comprises the subject using a ten-fingered, overlapping, or interlocking hand gripping structure (Figs. 3-5), at least one further step of attempted performance and/or equipment fitting improvement 
Kostuj (2014/0113262) lacks disposing at least one sensor about the hands of a subject, forming a predetermined measuring configuration for measuring a hand structure efficiency parameter about the subject; calculating a predetermined comparison of the measurement data about each hand at one or more points of captured data; determining at least one value of a hand structure efficiency parameter for the subject for the predetermined activity performed using at least one of the calculated comparisons, and comparing the at least one determined value of the hand structure efficiency parameter against a predetermined hand structure efficiency parameter suggested value guideline for the predetermined activity and using the comparison toward determining any and what additional steps are implemented toward attempted improvement of subject performance at the predetermined activity.
Kostuj (2009/0017429) discloses when fitting directly to swing performance as a first priority, changing any given parameter may affect any other parameter [0066].  In view of the method of Kostuj (2009/0017429) it would have been obvious to include in the method of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing but to what extend is this condition and as such treat this measurement as a parameter seeking a 
 	Brekke discloses having measured parameters in the form of empirical data being normalized to a simpler numbers (Fig. 9, Col. 3, Lns. 23-35).   In view of Brekke it would have been obvious to include in the method of Kostuj (2014/0113262) a normalization of the magnitude of the angle difference between the hands which is simpler and is able to be called a value of a hand structure efficiency parameter for the subject for the predetermined activity performed using at least one of the calculated comparisons comparing the at least one determined value of the hand structure efficiency parameter against a predetermined hand structure efficiency parameter suggested value guideline for the predetermined activity and using the comparison toward determining any and what additional steps are implemented toward attempted improvement of subject performance at the predetermined activity in order to have a much simpler unit and quantity to consider, read, remember, compare and try to improve when analyzing the inaccuracy of the grip of a golfer.   
. 

11. 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429), Brekke (8,337,336), Shibuya (2014/0295982), and Jones (2017/0225032) as applied to claims 4, 6-7, 9-13, 16-18, and 22-23 above, and further in view of Sayers (4,059,270).
Kostuj (2014/0113262) lacks the at least one hand structure efficiency value is determined as a single value of the largest, smallest, or an average of the calculated comparisons and 
	Sayers discloses using an average measured value before implementing a change to improve the performance of a golfer hitting a ball (Col. 1, Ln. 52 through Col. 2 Ln. 20).  In view of Sayers it would have been obvious to include in the method of Kostuj the at least one hand structure efficiency value is determined as a single value of the largest, smallest, or an average of the calculated comparisons in order to not make changes to one swing which has an anomaly and as such would not produce any benefit in acting on. 

11. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429), Brekke (8,337,336), Shibuya (2014/0295982), and Jones (2017/0225032) as applied to claims 4, 6-7, 9-13, 16-18, and 22-23 above, and further in view of Seong (8,753,217).
 	Kostuj (2014/0113262) lacks the at least one hand structure efficiency value is determined as a single value closest to a swing position determined to be most critical for measuring a hand structure efficiency parameter value.
	Seong discloses correcting a golfer’s head movement right at impact to improve the hitting performance (Col. 3, Lns. 33-43).  In view of Seong it would have been obvious to modify the method of Kostuj (2014/0113262) to have the at least one hand structure efficiency value is determined as a single value closest to a swing position determined to be most critical for measuring a hand structure efficiency parameter value . 

12. 	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429), Brekke (8,337,336), Shibuya (2014/0295982), and Jones (2017/0225032) as applied to claims 4, 6-7, 9-13, 16-18, and 22-23 above, and further in view of Parke (8,998,717).
	Kostuj (2014/0113262) discloses sensoring hand location along the entire swing (Figs. 6-17).  
	Kostuj (2014/0113262) lacks the at least one hand structure efficiency value is determined as multiple values with each value comprising magnitude and swing position components.  
	Parke discloses evaluating swing data for an entire (Col. 6, Lns. 37-41).  In view of Parke it would have been obvious to include in the method of Kostuj the at least one hand structure efficiency value is determined as multiple values with each value comprising magnitude and swing position components in order to train a golfer to have the correction hand orientation over the entire swing.   

Conclusion

13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 10 March 2021		/STEPHEN L BLAU/                                                          Primary Examiner, Art Unit 3711